Order filed March 31, 2020




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00077-CV
                                  ____________

     MARLON MACK AS REPRESENTATIVE OF THE ESTATE OF
                MARTHA MACK, Appellant

                                        V.

 RETIREMENT HOUSING FOUNDATION, FOUNDATION PROPERTY
 MANAGEMENT INC., AND HOUSTON RHF HOUSING, INC., Appellees


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-66255

                                   ORDER

      This is an appeal from a judgment signed October 15, 2019. Appellant timely
filed a post judgment motion. The notice of appeal was due January 13, 2020. See
Tex. R. App. P. 26.1. Appellant, however, filed the notice of appeal on January 27,
2020, a date within 15 days of the due date for the notice of appeal. A motion to
extend time is necessarily implied when the perfecting instrument is filed within 15

                                         1
days of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
Appellant did not file a motion to extend time to file the notice of appeal. While an
extension may be implied, appellant is still obligated to come forward with a
reasonable explanation to support the late filing. See Miller v. Greenpark Surgery
Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998,
no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before April 10, 2020. See Tex. R. App. P.
26.3;10.5(b). If appellant does not comply with this order, we will dismiss the
appeal. See Tex. R. App. P. 42.3.

                                    PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.




                                         2